Name: 92/448/EEC: Commission Decision of 30 July 1992 on the grant of Community aid for certain specific measures implementing the programme of options specific to the remote and insular nature of Madeira and the Azores (Poseima) (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  fisheries;  regions of EU Member States;  European construction
 Date Published: 1992-08-28

 Avis juridique important|31992D044892/448/EEC: Commission Decision of 30 July 1992 on the grant of Community aid for certain specific measures implementing the programme of options specific to the remote and insular nature of Madeira and the Azores (Poseima) (Only the Portuguese text is authentic) Official Journal L 248 , 28/08/1992 P. 0073 - 0074COMMISSION DECISION of 30 July 1992 on the grant of Community aid for certain specific measures implementing the programme of options specific to the remote and insular nature of Madeira and the Azores (Poseima) (Only the Portuguese text is authentic) (92/448/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), as last amended by Regulation (EEC) No 3944/90 (2), and in particular Article 32 (1) thereof, Whereas the Portuguese autonomous regions of the Azores and Madeira are encountering specific development problems; whereas, in order to cope with these problems, it is appropriate to reinforce Community support to enable these regions to fully participate in the dynamics of the internal market; Whereas Article 1 (1) of Council Decision 91/315/EEC of 26 June 1991 setting up a programme of options specific to the remote and insular nature of Madeira and the Azores (Poseima) (3) establishes an action programme for Madeira and the Azores; whereas this programme, annexed to the said Decision, involves the adoption of certain measures in the fisheries sector; Whereas the Portuguese authorities have submitted applications for Community aid relating to certain measures forming part of the action programme set out in the Annex to the said Decision; Whereas this Decision is in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 1. The specific measures involving the grant of Community aid of a maximum amount of ECU 8,04 million for the fisheries sector in the Azores and Madeira are hereby approved. 2. The measures referred to in paragraph 1 and the financial contribution by the Community are set out in the Annex to this Decision. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 30 July 1992. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 380, 31. 12. 1990, p. 1. (3) OJ No L 171, 29. 6. 1991, p. 10. ANNEX POSEIMA PROGRAMME 1. General objectives Implementation of a measure introducing structural aid to improve the exploration of marine resources in the exclusive economic zones of the Azores and Madeira, and to compensate for the additional costs incurred in the processing of tuna as a result of geographical remoteness. 2. Special assistance programme for the exploration of marine resources in the exclusive economic zones of the Azores and Madeira. The programme comprises: (a) A contribution of 75 % towards the financing of four special projects covering: - sampling statistics and networks, - oceanographical and environmental conditions, - thunnidae and similar species, - demersal species. (b) A contribution of 75 % towards the setting up of an aquaculture experimental centre in Madeira. 3. Compensatory measure for the additional costs incurred in tuna processing as a result of geographical remoteness. This measure is calculated on the basis of the additional costs of transport and storage for inputs and outputs in the tuna processing industry. 4. Timetable and financial estimate. (a) The amounts are (*): Exploration of marine resources: ECU 1,24 million for the Azores and ECU 0,93 million for Madeira. Aquaculture experimental centre: ECU 0,33 million. Tuna measure: ECU 5,54 million, at a rate of escudos 32,50 per kg, for a maximum quantity of 30 000 tonnes caught and supplied to the local industry, for the two years 1992 and 1993, that is: ECU 1,85 million per annum for the Azores (10 000 tonnes) and ECU 0,92 million per annum for Madeira (5 000 tonnes). Total: ECU 8,04 million. (b) These payments will be made in two annual tranches during the two years 1992 and 1993. The amounts will be determined on the basis of applications made by the body responsible for monitoring the measure. An advance of 50 % of the aid for 1992 will be paid on application by the body responsible for monitoring the measure. In respect of aid for payment in 1993 an advance of 50 % will be made at the beginning of the year. The balance will be paid at the end of each year and by 1 March of the following year at latest on the basis of supporting documents certifying that the measure has been carried out. 5. General provisions 5.1. The body responsible for monitoring the measure is designated by the authorities of the Member State. In particular it is responsible for distributing the financial aid from the Commission in accordance with the detailed rules agreed between the Member State's authorities and the Commission. 5.2. The measure will be controlled and monitored in accordance with the rules laid down in Articles 44 to 46 of Council Regulation (EEC) No 4028/86.